UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1838


WILLIAM SCOTT DAVIS, JR.,

                 Plaintiff - Appellant,

          v.

ALBERT SINGER, Wake County Attorney, North Carolina; ANTHONY
MORRISS, Wake County Bal, North Carolina; ERIC CHASSE, Wake
County District Judge, North Carolina,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:08-cv-00186-FL)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William   Scott   Davis,   Jr.,   seeks   to    appeal   the   district

court’s order denying his motion to reopen.              We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.            Davis v. Singer,

No. 5:08-cv-00186-FL (E.D.N.C. July 2, 2015).              We deny Davis’

motions for recusal and to consolidate.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                   2